          Case 6:21-cr-00069-MC         Document 1      Filed 03/01/21     Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                             6:21-cr-00069-MC

              v.                                     INFORMATION

DAVID DELGADILLO PERALES,                            21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)

              Defendant.                             Forfeiture Allegation



                     THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                   (Possession with Intent to Distribute Methamphetamine)
                             (21 U.S.C. § 841(a)(1), (b)(1)(B)(viii))

       On or about January 29, 2021, in the District of Oregon, defendant DAVID

DELGADILLO PERALES did unlawfully and knowingly possess with intent to distribute 50

grams of more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance;

       In violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(viii).


                               FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States,

pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds obtained,

Information                                                                                   Page 1
                                                                                     Revised April 2018
          Case 6:21-cr-00069-MC          Document 1       Filed 03/01/21      Page 2 of 2




directly or indirectly, as a result of the aforesaid violation and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of said violation.

       Dated: March 1, 2021

                                                       Respectfully submitted,

                                                       SCOTT ERIK ASPHAUG
                                                       Acting United States Attorney

                                                       s/ Jeffrey S. Sweet
                                                       JEFFREY S. SWEET, OSB #994183
                                                       Assistant United States Attorney




Information                                                                                   Page 2
